Title: From George Washington to Henry Knox, 17 August 1783
From: Washington, George
To: Knox, Henry


                        
                            Dear Sir
                            Head Quarters Newburgh Augst 17th 1783
                        
                        To make preparation for garrisoning the Posts which will be ceded to us by the British on the Western Waters,
                            is now the greatest object that can claim our attention—On this subject I wrote to you yesterday, and desired you to make
                            the necessary Arrangements in the Ordnance Department—I have now to repeat the request, that, as soon as the Boats proper for
                            service on the Lakes can be repaired, you will forward without a moments loss of time, the Artillery, Stores, and spare
                            Ammunition sufficient to compleat a full supply including such of those Articles at present on the Mowhawk River, as may be
                            appropriated to this use. In addition to the Artillerists who will be detached for these Garrisons, (and who will take the
                            immediate charge of the Ordnance &c.) you will be pleased to order one Company of the Light Infantry from Lt Col.
                            Hulls Command to proceed with the Boats to the Northward—The whole of the Detachments to report themselves to Colonel
                            Willet, and receive his Instructions.
                        Either the Quarter Master Genl or one of his Assts will go immediately to the Mowhawk River to provide more
                            Boats, make provision for transportation, & supply the Contingencies in that Department which may be necessary. I am
                            with great esteem Dear Sir Your Most Obedient Servt
                        
                            Go: Washington
                        
                    